[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                                    FILED
                     ________________________
                                                           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                            No. 11-12048                      DECEMBER 20, 2011
                        Non-Argument Calendar                     JOHN LEY
                      ________________________                     CLERK

                        Agency No. A098-673-988


JUAN TOMAS MARTIN,

                                        llllllllllllllllllllllllllllllllllllllllPetitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                      llllllllllllllllllllllllllllllllllllllllRespondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       ________________________

                           (December 20, 2011)

Before BARKETT, MARTIN and FAY, Circuit Judges.

PER CURIAM:
      Juan Thomas Martin, a citizen of Guatemala, petitioned pro se for review of

an order from the Board of Immigration Appeals denying his motion to reopen

removal proceedings as untimely.

      In May 2006, Martin appealed an Immigration Judge’s decision denying his

application for asylum and withholding of removal. The BIA subsequently issued

two briefing notices—one on March 6, 2007 and one on April 5, 2007. The

second briefing notice extended the initial briefing deadline from March 26, 2007

to April 26, 2007. When Martin failed to respond to either notice, the BIA

dismissed his appeal as moot, because Martin had apparently abandoned the

matter. On November 1, 2010, Martin filed a pro se motion to reopen the

proceedings with the BIA. The BIA denied Martin’s motion to reopen as

untimely, noting that Martin failed to satisfy any of the exceptions to the timely

filing requirement under 8 U.S.C. § 1229a(c)(7) and 8 C.F.R. § 1003.2(c)(2). The

BIA also found no exceptional circumstances warranting reopening of the

proceedings sua sponte. Martin appeals this determination.

      On appeal, Martin essentially argues that the BIA’s dismissal of his appeal

as abandoned violated his due process rights, because he sufficiently stated his

basis for appeal in his notice of appeal, and because his illiteracy prevented him

from understanding the briefing notices. Martin also contends that he

                                          2
demonstrated exceptional circumstances sufficient to support his motion to

reopen. We review each argument in turn.

      As an initial matter, this Court lacks jurisdiction to review BIA decisions,

unless a petition for review is filed within thirty days of the final order of removal.

8 U.S.C. § 1252(a)(2)(A), (b)(1); Dakane v. U.S. Att’y Gen., 399 F.3d 1269, 1272

n. 3 (11th Cir. 2005). Here, the BIA dismissed Martin’s appeal as abandoned on

September 18, 2007. Martin did not appeal that determination until this year.

This being the case, we lack jurisdiction to review the BIA’s decision to dismiss

the appeal, and therefore dismiss any challenges to the BIA’s September 18, 2007

decision, including Martin’s due process claims based on the sufficiency of his

basis for appeal and his illiteracy. This Court also lacks jurisdiction to review the

BIA’s refusal to exercise its sua sponte powers to reopen a proceeding. Lenis v.

U.S. Att’y Gen., 525 F.3d 1291, 1294 (11th Cir. 2008). We therefore dismiss any

challenges under the BIA’s sua sponte power.

      As a result of the limits on our jurisdiction, we must limit our review to

whether the BIA was required by statute to grant Martin’s motion to reopen. “We

review the BIA’s denial of a motion to reopen for abuse of discretion.” Ali v. U.S.

Att’y Gen., 443 F.3d 804, 808 (11th Cir. 2006).

      The BIA did not abuse its discretion by denying Martin’s untimely motion

                                           3
to reopen his removal proceedings under 8 U.S.C. § 1229a(c)(7). In general, an

alien may file one motion to reopen removal proceedings, provided that the motion

is filed within ninety days of a final administrative order of removal. 8 U.S.C.

§ 1229a(c)(7)(C)(i). However, there is no time limit for motions to reopen asylum

proceedings “based on changed country conditions arising in the country of

nationality or the country to which removal has been ordered, if such evidence is

material and was not available and would not have been discovered or presented at

the previous proceeding.” Id. § 1229a(c)(7)(C)(ii). A change in personal

circumstances does not satisfy the requirements of changed country conditions.

Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1258 (11th Cir. 2009).

      Martin failed to present any new evidence of changed conditions in

Guatemala to support his untimely motion to reopen under § 1229a(c)(7)(C)(ii).

While we recognize the difficulty of Martin’s personal situation as a father of four

children, it does not warrant relief from the ninety-day statutory limit. See Jiang,

568 F.3d at 1258.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                          4